
	

114 SRES 253 ATS: Welcoming King Felipe VI and Queen Letizia of Spain on their official visit to the United States, including visits to Miami and St. Augustine, Florida.
U.S. Senate
2015-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 253
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2015
			Mr. Nelson (for himself, Mr. Rubio, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		September 17, 2015Committee discharged; considered and agreed toRESOLUTION
		Welcoming King Felipe VI and Queen Letizia of Spain on their official visit to the United States,
			 including visits to Miami and St. Augustine, Florida.
	
	
 Whereas King Felipe VI and Queen Letizia of Spain are visiting St. Augustine, Florida, to celebrate the 450th Commemoration of the city and to participate in the annual United States-Spain Council forum;
 Whereas Spanish explorer Ponce de León landed on the east coast of Florida in 1513 and named the land he discovered La Florida;
 Whereas St. Augustine was founded by Spanish admiral Pedro Menéndez de Avilés on September 8, 1565; Whereas St. Augustine is the oldest continuously occupied European settlement in the United States;
 Whereas the United States-Spain Council serves an important purpose in bringing the United States and Spain closer through trade, investment, education, and culture, as well as by fostering military cooperation between the 2 countries;
 Whereas the United States-Spain Council is holding its annual forum in St. Augustine from September 18–20, 2015;
 Whereas the people and Governments of the United States and Spain have both benefitted from strong economic and cultural ties;
 Whereas Spain has played a special role in the history and culture of St. Augustine and Florida; and
 Whereas King Felipe VI and Queen Letizia met with President Barack Obama on September 15, 2015, for their first official visit to the White House: Now, therefore, be it
		
	
 That the Senate— (1)welcomes King Felipe VI and Queen Letizia of Spain during their visit to the United States; and
 (2)expresses its appreciation for the efforts of King Felipe VI and Queen Letizia to strengthen the bonds between the people and Governments of the United States and Spain.
			
